Citation Nr: 1117229	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a left ankle disability for the appellate period prior to April 12, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability for the appellate period as of April 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, continued the Veteran's noncompensable rating for his service-connected left ankle disability.  The Veteran filed his claim for an increased rating on May 26, 2004.

In March 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In his substantive appeal received in June 2005, the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  In January 2006, the Veteran requested a Video Conference hearing in lieu of a Travel Board hearing.  A VA letter sent to the address of record, informing the Veteran that such hearing had been scheduled at the St. Petersburg, Florida, RO for February 23, 2007, was not returned.  However, the Veteran failed to appear for the scheduled hearing.  The appellant has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

In May 2009, the Board remanded this case to the RO for additional development.  Thereafter, in a May 2010 rating decision, the RO issued a rating decision in which it increased the Veteran's disability rating to 10 percent as of April 12, 2010, the date of his VA compensation and pension (C&P) examination.  The case has been returned to the Board for further appellate consideration.

As these ratings do not represent the highest possible benefit, the issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  Prior to October 23, 2009, the Veteran's left ankle did not have limited motion attributable to his service-connected disability which was at least moderate.

2.  As of October 23, 2009, the Veteran's left ankle had moderate limitation of motion attributable to his service-connected disability based on plantar flexion to 25 degrees and dorsiflexion to 5 degrees, taking into account pain on motion, as measured with a goniometer.

3.  As of April 12, 2010, the Veteran's left ankle had moderate limitation of motion attributable to his service-connected disability based on plantar flexion to 30 degrees and dorsiflexion to 10 degrees, taking into account pain on motion, as measured with a goniometer.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2009, the criteria for a compensable disability rating for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5284-5271 (2010).

2.  As of October 23, 2009, the criteria for a disability rating of 10 percent, but no more, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5284-5271 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met for any period during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5284-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated June 2004 and July 2009, provided to the Veteran before the August 2004 rating decision and the May 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in May 2009, instructed the AOJ to ask the Veteran to identify all health care providers that have treated, or evaluated, him for his service-connected left ankle disability since April 2006, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file; and schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected left ankle disability.

The Board finds that the AOJ has complied with those instructions.  In July 2009, it sent the Veteran a letter that asks that he identify all health care providers that have treated, or evaluated, him for his service-connected left ankle disability since April 2006.  Additionally, the AOJ scheduled the Veteran for orthopedic examinations which were provided in October 2009 (with a November 2009 addendum) and in April 2010.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.



Analysis:  A Compensable Disability Rating for a Left Ankle Disability Prior to April 12, 2010, and a Disability Rating in Excess of 10 Percent as of April 12, 2010

The RO granted service connection for the Veteran's left ankle disability in a February 1972 rating decision, which assigned an initial noncompensable rating under Diagnostic Code 5284 as of January 24, 1972.  The Veteran filed his current claim for an increased rating on May 26, 2004.  In a May 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's left ankle disability under Diagnostic Code 5284-5271 as of April 12, 2010, the date of his VA C&P examination.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

The provisions of 38 C.F.R. § 4.40 indicate that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5271, a disability rating of 10 percent applies where an ankle has moderate limitation of motion.  A disability rating of 20 percent applies where an ankle has marked limitation of motion.

VA provided the Veteran with a C&P examination of his left ankle in July 2004.  The examiner, a physician, discussed the Veteran's history in his report.  The Veteran stated that he injured his left ankle in 1968 in Korea when he fell off of a truck.  The Veteran was in a wheelchair.  The Veteran also reported that he had a progressive foot drop in his left ankle, as well as swelling in his ankle area.  The Veteran stated that he stopped working in 1987 due to his back surgeries, of which he has had 11.  On examination, the Veteran was found to have no motion whatsoever in his left ankle.  He held his left foot in 45 degrees of plantar flexion and had no ability to actively extend, invert or evert his left ankle.  His ankle was swollen.

The July 2004 VA examiner found that he was "very unclear of the sequence of events leading to the dropped foot that he has of the left ankle at the present time.  He did have the fracture evidently of the ankle...during the initial fracture.  The [most recent, January 2003] x-ray of the left ankle shows only possibly some residual fragments which are small of the medial malleolus injury, but the rest of the bones of the ankle have certainly healed if he had the fracture.  The dropped foot problem, that patient contends, started after the fracture which would be quite unusual, particularly for the relatively minor residual from the fracture that he has.  He said this progressed through his [back] surgeries.  However, he was able to work as a butcher for eight years and although he said he had some pain and swelling in the left ankle...he had only intermittent use of a cane during these period[s] of time and did not wear a brace, and evidently could get along walking.  His present status, however, is one of a complete dropped foot without any active motion whatsoever in the ankle."  The VA examiner diagnosed the Veteran with dropped foot deformity of the left ankle, probably associated with multiple back operations.

In letters dated February 2006 and April 2006, R. J. Pereira, DPM, AACFAS, a private clinician, found that the Veteran "has limitation of motion in his left ankle."  He did not specify the extent of the limitation of motion.

At his March 2006 hearing before a Decision Review Officer (DRO) at the RO, the Veteran stated that his left ankle "is completely swollen up and...it doesn't move properly."  Id. at p. 5.  He further characterized his left ankle as "frozen" and "a drop-foot disability."  Id. at p. 6.  The Veteran also asserted that his private physician, Dr. Pereira, had opined that he had a fracture injury and arthritis in his left ankle as a result of his service.  Id. at p. 7.

In April 2007, a VA clinician found that the Veteran had weak ankle plantar flexion, and trace ankle dorsiflexion.  The clinician noted that the Veteran was on morphine for his chronic back pain.

The Board remanded this claim in May 2009 in order to obtain more recent x-ray results which the VA examiner had stated would be the basis for his addendum opinion, which was not of record when the case came before the Board.  Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

VA provided the Veteran with a second C&P examination in October 2009.  The examiner, a physician, noted that the Veteran reported having constant squeezing pain in his left ankle, which increases with standing and walking and is alleviated partially with rest, morphine, and naproxen.  The Veteran also reported having associated stiffness, recurrent swelling, giving out on occasion, and flare-ups several times per week.  He denied redness, subluxation, and dislocation.  The Veteran used forearm crutches and a left metal ankle/foot orthosis.  The examiner noted that the Veteran was unemployed "mostly secondary to his back condition."  He further noted that the Veteran "is extremely limited in his ability to do yard work or walk long distances or stand for long periods of time, mostly due to back pain, but also due to the left ankle issue."  On examination, there was tenderness to palpation at the medial and lateral ankle joint and at the distal tibia and fibula.  The Veteran had 0/5 ankle dorsiflexion.  On range of motion testing using a goniometer, the Veteran had left ankle dorsiflexion from 0 to 10 degrees, with pain starting at 5 degrees; plantar flexion from 0 to 30 degrees, with pain starting at 25 degrees.  On repetitive testing there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  The VA examiner diagnosed the Veteran with medial malleolus residuals of a left ankle avulsion fracture.

In a November 2009 addendum, the examiner noted that he had reviewed the claims file, but that the most recent x-rays available were still those from 2003.

In a January 2010 addendum, the examiner again noted that he had reviewed the claims file.  He further noted that x-rays from 2003 show a chip fracture at the inferior tip of the medial malleolus, which is different from the Veteran's service-connected left navicular fracture and calcaneus avulsion fracture.  The Veteran also reported having a left tibia-fibula (tib-fib) fracture post-service in 2007 or 2008.  The examiner suggested that the Veteran be given a new examination to determine which injuries are service-connected, and which are not.

VA provided the Veteran with a third C&P examination, by the October 2009 examiner, in April 2010.  The examiner again reviewed the claims file.  He noted that the Veteran is service-connected for residuals of a left ankle fracture, navicular and calcaneal tuberosity.  The Veteran also stated that he had a tib-fib fracture in addition to the other fractures when he fell off of a truck during service; the Board notes that this conflicts with the Veteran's statement in January 2010 that his tib-fib fracture occurred post-service in 2007 or 2008.  The examiner noted that "the records do not indicate the presence of a tib-fib treatment but show an evulsion fracture of the calcaneal fibular...ligament from the calcaneal tuberosity.  It also shows a chip fracture of the navicular bone.  The Veteran reports having had a refracture of his tib-fib in 2002 or 2003 and then again in 2007 or 2008.  In CPRS [Computerized Patient Record System] the Veteran had an x-ray January 27, 2003 after a reported fall in [his] home [in] August 2002.  In that x-ray there was no evidence of recent fracture or dislocation.  There was a bone fragment a few millimeters adjacent to the inferior tibia of the medial malleolus most probably an old injury....Further complicating things is severe weakness of the left lower extremity and a history of back pain with bilateral lower extremity radiculopathy and spine surgery."  The Veteran also reported having pain in his ankle and posterior calcaneous, and at the distal tibia and fibula.  The Veteran walked with forearm crutches due to a combination of pain and weakness in the lower extremities.  The Veteran reported having stiffness, weakness, instability, and swelling in his left ankle.  He denied experiencing heat, redness, subluxation, or dislocation, and denied having deformity, angulation, false motion, shortening, malunion, nonunion, loose motion, false joint, or drainage.  The Veteran reported always having severe pain which is aggravated by weightbearing, and denied having flare-ups.  The Veteran reported that he retired in 1987 mostly due to ankle problems, and to a lesser degree because of back problems; the Board notes that this statement conflicts with the Veteran's prior statements in July 2004, when he had stated that he stopped working in 1987 due to his back surgeries, and in October 2009, when he had stated that he was retired mostly secondary to his back condition.  With respect to activities of daily living, the Veteran reported that he is sedentary.

On examination in April 2010, the Veteran had moderate left ankle effusion.  There was no gross deformity of the left ankle or distal tibia/fibula.  There was tenderness to palpation at the distal tib-fib throughout the ankle.  There was mild tenderness over the left navicular bone.  There was evidence of ankle instability.  On range of motion testing using a goniometer, the Veteran had left ankle dorsiflexion from 0 to 15 degrees with pain starting at 10 degrees, and plantar flexion from 0 to 40 degrees with pain starting at 30 degrees.  On repetitive testing there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  The examiner found that x-rays of the Veteran's left ankle showed irregular appearance of the medial malleolus.  There was mild swelling about the ankle.  No acute fracture was found, and there was no evidence of a tibial-fibula fracture.

The April 2010 VA examiner diagnosed the Veteran with residuals of a left ankle fracture, navicular and calcaneal tuberosity.  The examiner opined that the Veteran's pain in the posterior calcaneous is related to his service-connected condition, but that his pain at the distal tibia and fibula is likely related to a reported fracture that is not related to service.  The examiner further opined that the Veteran's reported left leg weakness is likely related to his lumbar spine condition including L5 and S2 radiculopathy, and not to his service-connected left ankle disability.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners are so qualified, their medical findings constitute competent medical evidence.

Moreover, because the Veteran's examinations were conducted by competent physicians who fully described the functional effects caused by his left ankle disability in his report, as recounted above, the Board finds that the Veteran's examinations were adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

The Board finds that the Veteran was competent to report in April 2010 that he fractured his tibia and fibula in service.  The Veteran was also competent to report in April 2010 that he retired in 1987 mostly due to ankle problems, and to a lesser degree because of back problems.  38 C.F.R. § 3.159(a)(2).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's April 2010 statement that he fractured his tibia and fibula in service is not credible, for two reasons.  First, the Veteran had reported in January 2010 that his left tibia-fibula (tib-fib) fracture had occurred post-service in 2007 or 2008; he did not at that time report any prior tibia-fibula fractures.  Second, the April 2010 VA examiner determined, after review of x-rays and the claims file and examination of the Veteran, that the Veteran's "pain at the distal tibia and fibula is likely related to a reported fracture that is not related to service."  Consequently, the Board finds that the most probative evidence of record shows that the Veteran's left tibia-fibula injuries occurred after service, and are distinct from his service-connected left ankle disability, and are not connected to service.

The Board also finds that the Veteran's April 2010 statement that he retired in 1987 mostly due to ankle problems, and to a lesser degree because of back problems, is not credible.  In July 2004, the Veteran stated that he stopped working in 1987 due to his back surgeries.  Likewise, in October 2009, he stated that he was retired mostly secondary to his back condition.  The evidence of record further shows that the Veteran has had 11 back surgeries, and takes morphine for that disorder.  Therefore, the Board finds that the Veteran's allegation that he retired primarily because of his left ankle disability is not credible.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the noncompensable disability rating for the appellate period prior to October 23, 2009, a 10 percent disability rating for the appellate period as of October 23, 2009, and a continuation of the 10 percent disability rating for the appellate period as of April 12, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5284-5271.  As the RO did in its May 2010 rating decision, the Board retains the 5284 prefix to show that the Veteran's current rating encompasses the rating provided by the RO upon the initial grant of service connection in 1972.  A separate rating under Diagnostic Code 5284 is inapplicable because the Veteran's service-connected left ankle disability is most accurately characterized as limitation of motion of the ankle, rather than other foot injuries.  38 C.F.R. § 4.7.

The noncompensable rating prior to October 23, 2009 is applicable because, at that time, the Veteran's service-connected left ankle disability was characterized by limitation of motion of the left ankle due to service-connected disabilities which was less than moderate.  Although the Veteran had no motion whatsoever in his left ankle, held his left foot in 45 degrees of plantar flexion, and had no ability to actively extend, invert or evert his left ankle at his July 2004 VA examination, the examiner opined that the dropped foot deformity of the Veteran's left ankle was probably associated with his multiple back operations.  Because the Veteran's back disorders are not service-connected, the left ankle residuals thereof are not subject to service-connection, and their symptoms cannot warrant a higher rating.

A disability rating of 10 percent as of October 23, 2009 is applicable because, as of that date, the Veteran's service-connected left ankle disability is characterized by moderate limitation of motion.  Pursuant to 38 C.F.R. § 4.71a, Plate II, normal ankle plantar flexion is to 45 degrees, and normal ankle dorsiflexion is to 20 degrees.  In this case, and taking into account pain, the Veteran's left ankle had plantar flexion to 25 degrees, and dorsiflexion to 5 degrees, at his October 23, 2009 VA examination.  At his April 12, 2010 VA examination, the Veteran's left ankle had improved slightly, with plantar flexion to 30 degrees, and dorsiflexion to 10 degrees, taking pain into account.  The Board affords the benefit of the doubt to the Veteran in maintaining the 10 percent disability rating notwithstanding this slight improvement.  38 C.F.R. § 4.3.  Additionally, the VA examiner specifically opined in April 2010 that the Veteran's pain in the posterior calcaneous is related to his service-connected condition, but that his pain at the distal tibia and fibula is likely related to a reported fracture that is not related to service.  Consequently, the moderate limitation of motion is attributable to the Veteran's service-connected disability, and a 10 percent rating applies.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5262, a disability rating of 10 percent applies when there is impairment and malunion of the tibia and fibula with a slight knee or ankle disability.  A disability rating of 20 percent applies when there is impairment and malunion of the tibia and fibula with a moderate knee or ankle disability.  A disability rating of 30 percent applies when there is impairment and malunion of the tibia and fibula with a marked knee or ankle disability.  A disability rating of 40 percent applies when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  

A disability rating under Diagnostic Code 5262 does not apply because the most probative evidence of record, the April 2010 VA examiner's opinion, shows that the Veteran's impairment of the tibia and fibula are not attributable to service.

Under Diagnostic Code 5270, a disability rating of 20 percent applies where there is ankylosis of an ankle in plantar flexion, less than 30 degrees.  A disability rating of 30 percent applies where there is ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees; or in dorsiflexion, between 0 degrees and 10 degrees.  A disability rating of 40 percent applies where there is ankylosis of an ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity.

A disability rating under Diagnostic Code 5270 is likewise not for application because the most probative evidence of record, the July 2004 VA examiner's opinion, shows that the Veteran's dropped foot deformity of the left ankle was probably associated with multiple back operations.

Disability ratings under Diagnostic Codes 5272, 5273, and 5274 are not for application because the Veteran has not been diagnosed with ankylosis of the subastragalar or tarsal joint or malunion of the Os calcis or astragalus, and he has not had an astragalectomy.

Although the Veteran asserted at his March 2006 hearing before a DRO, at p. 7, that his private physician, Dr. Pereira, had opined that he had a fracture injury and arthritis in his left ankle as a result of his service, the evidence of record, including Dr. Pereira's February 2006 and April 2006 reports, does not support this assertion.  To the contrary, Dr. Pereira only diagnosed arthritis in the Veteran's big toe joint.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Consequently, Diagnostic Codes 5003 and 5010 are inapplicable.

The Board notes that the Veteran's representative argued in March 2011 that the Veteran's range of motion tests on examination in April 2010 were "interesting" because "the Veteran reported experiencing constant pain[,] however the examiner did not state the Veteran experienced pain on movement."  The Board finds that the Veteran's assertion is manifestly false.  As explained above, the VA examiner, in both October 2009 and April 2010, noted not only the Veteran's maximum range of motion, but also the degree to which his range of motion was additionally limited by pain.  The examiner is also competent to distinguish between the Veteran's baseline level of pain, and any increased pain that resulted from range of motion testing.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran's representative's argument is without merit, and a new VA C&P examination is unwarranted.  Similarly, the Veteran's representative argued in March 2011 that the Veteran's flare-ups were not taken into account.  However, at his April 2010 VA examination, the most recent examination of record, the Veteran denied experiencing flare-ups.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because the most probative evidence of record, the April 2010 VA examiner's report, includes his opinion that the Veteran's reported left leg weakness is likely related to his non-service-connected lumbar spine condition including L5 and S2 radiculopathy, and not to his service-connected left ankle disability, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether additional staged ratings are appropriate; however, in the present case, no further staged ratings are warranted by the Veteran's symptomatology.

Because the Board has found that the Veteran's statement that he retired primarily due to his service-connected left ankle disability lacks credibility, and because there is no other evidence showing that his unemployment results from his service-connected left ankle disability, separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

The Board has considered the issue of whether the Veteran's left ankle disability, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

A compensable disability rating for a left ankle disability prior to October 23, 2009 is denied.

A disability rating of 10 percent for a left ankle disability is granted as of October 23, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for a left ankle disability for any period during the pendency of the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


